Name: Council Regulation (EC) NoÃ 1138/2008 of 13Ã October 2008 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba pursuant to Article XXIV:6 and Article XXVIII of GATT 1994, amending and supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: America;  European construction;  tariff policy;  EU finance
 Date Published: nan

 19.11.2008 EN Official Journal of the European Union L 308/1 COUNCIL REGULATION (EC) No 1138/2008 of 13 October 2008 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba pursuant to Article XXIV:6 and Article XXVIII of GATT 1994, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 2658/87 (1) established a goods nomenclature (hereinafter referred to as the Combined Nomenclature), and set out the conventional duty rates of the Common Customs Tariff. (2) By its Decision 2008/870/EC (2), the Council approved, on behalf of the Community, the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba (the Agreement) with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2658/87, Annex 7 entitled WTO tariff quotas to be opened by the competent Community authorities, of Section III of Part Three of Annex I, shall be supplemented with the volumes shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from the date of entry into force of the Agreement. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 October 2008. For the Council The President B. KOUCHNER (1) OJ L 256, 7.9.1987, p. 1. (2) See page 27 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the present Regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. In Regulation (EEC) No 2658/87, Annex 7 entitled WTO tariff quotas to be opened by the competent Community authorities, of Section III of Part Three of Annex I, the other terms and conditions are the following: CN Code Description Other terms and conditions Tariff item numbers 1701 11 10 Raw cane sugar, for refining Add a country allocation of 20 000 tonnes for Cuba for marketing year 2008/09 in the EC tariff rate quota, in-quota rate 98 EUR/t. Add a country allocation of 10 000 tonnes for Cuba as from marketing year 2009/10 in the EC tariff rate quota, in-quota rate 98 EUR/t.